PER CURIAM.
Affirmed. See Campbell v. Florida Parole Comm’n, 630 So.2d 1210, 1211 (Fla. 1st DCA), rev. denied, 639 So.2d 976 (Fla.1994), vacated, 514 U.S. 1094, 115 S.Ct. 1819, 131 L.Ed.2d 742 (1995), reinstated, 657 So.2d 67 (Fla. 1st DCA 1995)(observ-ing that authority of court to issue writ of habeas corpus is limited to court’s territorial jurisdiction and court lacked jurisdiction where writ would have to be executed outside court’s jurisdiction); see also Hidalgo v. State, 729 So.2d 984, 987 (Fla. 3d DCA 1999)(concluding that before seeking judicial relief, in form of additional credit for time served after sentencing, defendant would be required to exhaust administra*317tive remedies by raising issue with Department of Corrections).